 LABORERS,LOCAL 712155Laborers' InternationalUnion of North America,AFL-CIO,Local 7121andMidland Glass Compa-ny, Inc.2 and Local 119, Glass Bottle BlowersAssociation of the United States and Canada,AFL-CIO. Case 22-CD-206New Jersey. We find, accordingly, that Midland isengaged in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act and that itwilleffectuate the policies of the Act to assertjurisdiction in this proceeding.May 26, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Midland Glass Company, Inc.,hereinafter referred to asMidland, alleging aviolation of Section 8(b)(4)(i) and (ii)(D) by Labor-ers'InternationalUnion of North America,AFL-CIO, Local 712, hereinafter referred to asLaborers. Pursuant to notice, a hearing was held onFebruary 2, 1972, in Newark, New Jersey, beforeHearing Officer Gerald Kobell. Midland, Laborers,and Local 119, Glass Bottle Blowers Association ofthe United States and tanada,i AFL-CIO, ,hereinaf-ter referred to as GBBA, appeared at' the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. None of the partiesfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the basis of the entire record in this case, theBoardherebymakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Midland Glass Compa-ny, Inc., a Delaware corporation licensed to dobusiness in New Jersey, is engaged in the business ofmanufacturing glass containers,with a place ofbusiness located at Cliffwood, New Jersey, its onlyfacility involved herein. During the last 12 months,Midland purchased soda ash and other materialsvalued in excess of $50,000, directly from concernslocated outside the State of New Jersey, and duringthe same period of time derived revenue from thesale and shipment of its products in excess of $50,000directly to customers located outside the State of1The name of the Laborers' Union appears asamended at the heanng2The name of the Charging Party appearsas amended at the heanngII.THE LABOR ORGANIZATIONSThe partiesstipulated,and we find, that LaborersandGBBA arelabor organizationswithin themeaning ofSection 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe business of the Employer is the production ofglass containers. Raw materials are received, deliv-ered, and mixed or dropped into a furnace, and thepropermixture comes out as molten glass. Thismixture then goes through a machine in which thebottles are made. These bottles are then packed anddistributed. Currently, 17 production lines are servedby 4 furnaces at Midland's Cliffwood operation. Theglass furnaces have to undergo extensive cold repairsapproximately every 3 years. Before any repair workis started,Midland determines what work its ownemployees can undertake and then contracts out anyspecializedwork that is necessary. When Midlanddoes not have the available manpower, it informs thecontractor who in turn hires additional crafts whichMidland could not supply.In December 1971, Midland determined that oneof its glass furnaces was in need of repair. Part of thework was to be performed by its own employees, andpart was to be contracted out. Midland entered intoa contract for the repair of the furnace with Henry F.Teichmann of Pittsburgh, Pennsylvania. The workcontracted out involved engineering and technicalemployees and the brick masons. All the other workin and around the furnace was to be performed by itsown employees, including the tending to brickmasons. Midland employees tore down the parts ofthe furnace that were worn out. The dismantlingprocess involved the removal of brick, block, steelwork, and burner installations. After the dismantling,Teichmann came in with the brick masons andstarted the repairs.GBBA had a collective-bargaining agreement withMidland effective April 1, 1971, through March 31,1974, currently in effect.3B.TheWork in DisputeThe disputed work concerns the work of helping3A priorcollective-bargaining agreement for a period of 3 years from1968 through 1971 was substantially the same as the current agreement.197 NLRB No. 13 156DECISIONSOF NATIONALLABOR RELATIONS BOARDand tending brick masons, dismantling, demolishing,and removing masonry, and removing debris in thecourse of repairing4 glass furnaces at a time whenMidland employees are available for such work.C.The Contentionsof thePartiesMidland and GBBA assert that their presentcollective-bargaining agreement requiresMidland'semployees to do any, work of which they are capablein order to maintain the work force and avoidlayoffs.Midland's employees were available toperform the work in dispute, and the contract withTeichmann provided that the tending of the brickmasons employed by Teichmann was to be per-formed by Midland's employees. Laborers assert thatthework in dispute is traditionally awarded toemployees represented by it, and that they hadperformed these tasks at Midland's Cliffwood planton prior occasions. Laborers relies on a memoran-dum of understanding dated January 31, 1967,between the respective International presidents ofLaborers and GBBA stating that the tending of brickmasons on new construction, including the rebuild-ing of tanks and furnaces, is the work jurisdiction ofLaborers. The memorandum further provides that,when plant owners elect to contract out the workinvolved in tearing down and rebuilding the fur-naces, thework should also be performed bymembers of Laborers. Midland contends that it wasnot a party to the memorandum of understandingand is not bound by it in awarding the work toemployees whom it considers to be qualified andavailable for it.D.Applicability of theStatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.The record shows that on or about January 6, 1972,ameeting was conducted at Midland's premisesduring which several labor unions claimed segmentsofwork associated with the repair of the glassfurnace.The representatives of the crafts whoattended, including Laborers, asserted that variousparts of the work were within their jurisdiction.Before the meeting ended, threats that Midlandwould be faced with a picket line were made. Thenextmorning, January 6, 1972, and continuingthrough the following day, pickets representingLaborers and the Operating Engineers 5 appeared atMidland's premises, patrolling the main entrance tothe plant with signs containing the legend: "MidlandGlass Co. Bars Contract Between Teichmann andLaborers Local 712." On the basis of the entirerecord, we conclude that there is reasonable cause tobelieve a violation of Section 8(b)(4)(D) has occurredand that the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors. TheBoard has held that its determination in a jurisdic-tionaldispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular cases_The following factors are relevant to making thedetermination of the dispute before us.1.The collective-bargaining agreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bargaining representative for a unit ofMidland'semployees. Midland's contract with GBBA spells outGBBA's jurisdiction in section 3:Section 3-The Company agrees that it will notsublet contracts for maintenance, repair, andother 'work in and around the plants under thiscontract if such work can be as satisfactory andmore economically performed by bargaining unitemployees, provided the Company has the facili-tiesfor doing the work, and available trainedpersonnel who can perform the work within therequired time.Itwould appear from the record that this provisioncovers the work involved herein and favors theassignment of the disputed work to employeesrepresented by GBBA.Midland has no contracts with Laborers. Laborersseeks the work tending brick masons under thememorandum of understanding signed by the respec-tive International presidents of Laborers and GBBAon January 31, 1967. Midland contends that it wasnot a party to this memorandum of understandingand is not bound by it in awarding work. We agreewithMidland that, since it was not a party to this4At the hearing,the parties could not agree as to whether the disputedOperating Engineers,the charges against the Operating Engineers werework should be characterized as "rebuilding"or "repairing"Uponthesubsequently withdrawn by Midland upon termination of the picketingentire record before us in regard to the nature of the work,we make the6 International Association of Machinists,Lodge No 1743, AFL-CIOdetermination that the work in dispute is correctly characterized as "repair."(J A Jones ConstructionCompany),133 NLRB 1402.5AlthoughMidland filed charges against both Laborers and the LABORERS,LOCAL 712memorandum,it isnot bound by it in awardingwork.?2.Company and industrypracticesAs to previous furnace repair,the record indicatesthatMidland's practice at Cliffwood and at its otherplants located in Terre Haute,Indiana, and Shako-pee, Minnesota,is to follow section 3 of its collective-bargaining agreementwithGBBA,assigning asmuch work as possible to its production andmaintenance employees,and contracting out theremainder of the work.Previous work has reflectedthe above practice.The record reveals that certain work contracted outand work done by Midland's employees varied fromrepair job to repairjob. The determining factor is themanpower and the skills Midland has available at thetime the repair work is necessary.Repair work on thefurnaceswas performed in January, April, andOctober, 1971. On two of these occasions, Midland'semployees were otherwise occupied in the plant. Thecontractor performing the work employed additionalindividuals representedby Laborersto do some ofthe dismantling of the furnace and the tending of thebrick masonswho workedon the furnace. On theseoccasionsMidland's employees represented byGBBA also performed preliminary work prior to thecommencement of the bricklaying work,includingsome dismantling and demolition.In the third andmost recent instance,October 1971,Midland hademployees available to do all of the disputed workand no Laborers or other individuals were employedon the job to do that work.The practice in the industry varies from plant toplant and is usually determined by the size of thework force, production, and availability of skilledmanpower.Large concerns employ individualsskilled in all the construction crafts and perform theentire task of repairing a furnace.On the other hand,small firms,usually are unable to spare any pro-duction and maintenance employees for repair workand all the tasks associated therewith are subcon-tracted out.3.Relative skills, economy, and efficiency ofoperationThe recordrevealsthatMidland'semployeesrepresentedby GBBA inperforming the dismantlingwork utilizepneumaticjackhammers,electric ham-mers, sledge hammers,crowbars, wheelbarrows, andan hydraulic payloader. All of theabove equipmentis owned by Midland andis stored in its maintenancetoolshedand utilized from timeto time by mainte-157nance employees in the course of their regular dutiesin the plant.The work oftending and helping thebrickmasons usually consists of mixing mortar andphysicallyhanding bricks and other materials to thebricklayersor raising them to the various levels in thefurnace byforklifts,which areowned byMidlandand operatedby itsemployees.Midland claims that the stability of its work forcewas maintained by assigning the work in dispute toits employees who are membersof GBBA,and that alayoff of approximately60 employees for a period of30 dayswas therefore avoided.In addition, theemployees of Midland are in the plant and areavailablewhenthework ofa furnace progressesbetween stages.ConclusionsHaving considered all pertinent factors, we con-clude thatthe factors including the collective-bar-gaining agreement in existence between Midland andGBBA, companypractice,and efficiency of opera-tionsfavorawarding the work to the employeesrepresentedby GBBA,when available, and we shalldeterminethat theyare entitled to perform the workin dispute.Accordingly,on the basis of the entirerecord,we shall determine the existing jurisdictionalcontroversy by awardingto the employees represent-ed by GBBA,rather than to individuals representedby Laborers, the work ofhelping and tending brickmasons, dismantling,demolishing,and removingmasonry,and removing debris created in the courseof the repair of glass furnaces at Midland's plant inChffwood, New Jersey.In making this determina-tion,we are assigningthe work toemployees who arerepresentedby Local 119, GBBA,and not to thatUnion or itsmembers. Our present determination islimited to the particular dispute which gave rise 'tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, asamended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardherebymakes the following Determination of Dis-pute:1.Employees of Midland Glass Company, Inc.,when available,who are currently represented byLocal 119,Glass Bottle Blowers Association of theUnited States and Canada,AFL-CIO,are entitled toperform the work of helping and tending brickmasons, dismantling,demolishing,and removing -masonry,and removing debris created in the course7SeeN LR B v Plasterers'LocalUnionNo79,401U S 973 158DECISIONS OF NATIONALLABOR RELATIONS BOARDof the repair of glass furnaces at Midland'splantlocated in the city of Cliffwood,New Jersey.2.Laborers'International Union of North Amer-ica,AFL-CIO, Local 712,isnot entitled,by meansproscribed by Section 8(b)(4)(D)of the Act,to forceor require Midland Glass Company, Inc., to assignsuch disputed work to individuals represented bythat labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute,Laborers' Interna-tionalUnion of North America, AFL-CIO, Local712, shall notify the Regional Director for Region 22,in writing,whether or not it will refrain from forcingor requiringMidlandGlassCompany, Inc., bymeans proscribed in Section 8(b)(4)(D),to assign thedisputedwork to its members rather than toemployees represented by GBBA.